DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of Applicant’s response filed 11/24/21 in reply to the OA of 9/14/21.
3. Claims 1, 2, 7 and 8 are amended. Claims 1-10 are pending and claims 1 and 8 are independent.
Response to Arguments
4. Claims 7-10 were allowable over prior art in the OA of 11/24/21 and claims 1-6 would have been allowable if they overcame the 112(a) and (b) rejections.
5. Applicant has submitted arguments that indicate claims 1-6 fulfill the written description requirements and are not indefinite. Applicant’s arguments, have been fully considered and are persuasive.  The previous 112(a) and (b) rejections have been withdrawn. 
Allowance and reasons for allowance
6. Claims 1 and 7 are allowed and claims 2-6 and 8-10 are allowed by virtue of their dependence on claims 1 and 7.
7. The following is an examiner’s statement of reasons for allowance: prior art fails to disclose or suggest:
Claims 1 and 7:
A flame detection system and method comprising:


a first discharge probability calculating portion configured to calculate a discharge
probability based on a number of times of application of the drive pulse voltage applied by the applied voltage generating portion and a number of times of discharge detected by the discharge determining portion during the application of the drive pulse voltage for each of a first state, in which the optical sensor is shielded from the light source and the drive pulse voltage has a first pulse width, and a second state, in which the optical sensor is shielded from the light source and the drive pulse voltage has a second pulse width that is different from the first pulse width.
Application 16/820034 (US 20200300706) was checked for ODP issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant prior art
8. The closest prior art is by Stowe (US 3,493,753) which discloses a flame sensor and an application voltage generating portion but fail to disclose a discharge determining
portion, or a first/second discharge probability calculating portion.
In the instant invention, to eliminate an erroneous detection of a discharge, such as when there is a discharge even when light generation of a flame does not exist, it 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101. The examiner can normally be reached Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884